Case 3:19-cv-01105-RDM Document 27 Filed 09/02/20 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS BRIDGEN,
Plaintiff : -349-CV-1105
(JUDGE MARIANI)
Vv.

CONNIE AST a/k/a CONNIE KEENER,

Defendant.

MEMORANDUM OPINION
|. INTRODUCTION

Presently before the Court is the motion for summary judgment filed by Defendant
Connie Ast a/k/a Connie Keener (“defendant”). (Doc. 14). The defendant seeks summary
judgment in her favor and against Plaintiff Thomas Brigden (‘plaintiff’) on the complaint
alleging injuries caused by defendant’s dog. For the reasons discussed below, the Court
will deny the motion.

Il. STATEMENT OF MATERIAL FACTS

On July 6, 2017, plaintiff and a companion were camping at Promised Land State
Park. (Doc. 17-1, Pl. Dep. at 10).1 At approximately 10 o’clock in the morning, plaintiff
walked his leashed dog, a shih tzu named Oscar, on the main road within the State Park, to

a water spigot and stone where the dog was in the habit of relieving himself. (/d., at 33, 43,

 

‘ For clarity, the page numbers to which THE Court refers are those provided at the upper right
hand corner of the CM/ECF documents.
Case 3:19-cv-01105-RDM Document 27 Filed 09/02/20 Page 2 of 7

47). Plaintiff stood stationary at the stone with his dog when he noticed defendant and her
sister approaching on foot from the opposite direction fifty to seventy-five feet away. (/d., at
49). Defendant also had a dog, Ruger, which weighed approximately sixty-five pounds.
(Doc. 17-3, Def. Dep. at 10). The dog was also leashed, but the defendant either released

or lost control of the leash due to the dog’s pulling. Once free, the defendant’s dog rushed
toward plaintiff and his dog. As defendant’s dog approached, plaintiff pulled his dog away
and into the air by his leash and swung him around his body. (Doc. 17-1, Pl. Dep. at 53-54).
The defendant's dog proceeded around plaintiff's back, evidently chasing after plaintiff's
dog. (/d. at 54). Plaintiff grabbed defendant's dog by its harness, resulting in the
defendant's dog pulling him off his feet and causing plaintiff to fall. (/d. at 56).

Plaintiff claims he suffered the following injuries due to the fall: 1) torn rotator cuff
and other injuries to his right shoulder which necessitated surgery; 2) aggravation to discs in
his neck; 3) aggravation to discs in his lumbar back; 4) pain and radiculopathy from his low
back into his buttocks and leg; 5) torn ligaments in his knee, which may require knee
replacement; 6) phobia of large dogs requiring psychological treatment; 7) soft tissue injury
to his neck, back, shoulder, knee and foot; and 8) dislocated finger on his right hand and
sprain of his right hand, right wrist and right elbow. (Doc. 1, Compl. J 12). Plaintiff's
complaint asserts a negligence cause of action against the defendant wherein he seeks

damages for these injuries.
Case 3:19-cv-01105-RDM Document 27 Filed 09/02/20 Page 3 of 7

II]. STANDARD OF REVIEW

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” Feb. R. Civ. P. 56(a). “As to materiality,
... [o]nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). Once such a showing has been made, the non-moving party must offer specific
facts contradicting those averred by the movant to establish a genuine issue of material fact.
Lujan v. Nat'l Wildlife Fed’n, 497 U.S. 871, 888 (1990). Therefore, the non-moving party
may not oppose summary judgment simply on the basis of the pleadings, or on conclusory
statements that a factual issue exists. Anderson, 477 U.S. at 248.

A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by citing to particular parts of materials in the record ... or showing

that the materials cited do not establish the absence or presence of a genuine

dispute, or that an adverse party cannot produce admissible evidence to

support the fact.
Feb. R. Civ. P. 56(c)(1)(A)-(B).
In evaluating whether summary judgment should be granted, “[t]he court need

consider only the cited materials, but it may consider other materials in the record.” FED. R.

Civ. P. 56(c)(3). “Inferences should be drawn in the light most favorable to the non-moving
Case 3:19-cv-01105-RDM Document 27 Filed 09/02/20 Page 4 of 7

party, and where the non-moving party’s evidence contradicts the movant’s, then the non-
movant’s must be taken as true.” Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d
1358, 1363 (3d Cir. 1992), cert. denied 501 U.S. 912 (1993).
However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380
(2007). If a party has carried its burden under the summary judgment rule,
its opponent must do more than simply show that there is some metaphysical
doubt as to the material facts. Where the record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for trial. The mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.
When opposing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could believe it, a court
should not adopt that version of the facts for purposes of ruling on a motion for
summary judgment.
Id, (internal quotations, citations, and alterations omitted).
IV. ANALYSIS
Plaintiff alleges a negligence cause of action and asserts this court’s diversity
jurisdiction under 28 U.S.C. § 1332. As a federal court sitting in diversity in Pennsylvania,
the substantive law of Pennsylvania applies to this case. Chamberlain v. Giampapa, 210
F.3d 154, 158 (3d Cir. 2000) (citing Erie R.R. v. Tomkins, 304 U.S. 64, 78 (1938)).

The elements for a negligence cause of action under Pennsylvania law are: 1) the

existence of a duty to conform to a certain standard of conduct; 2) a breach of that duty; 3)
Case 3:19-cv-01105-RDM Document 27 Filed 09/02/20 Page 5 of 7

the breach of the duty caused an injury; and 4) actual loss or damage. Krentz v.
Consolidated Rail Corp., 910 A.2d 20, 27 (Pa. 2006).

Specifically, with regard to injuries caused by animals, Pennsylvania law provides:

Typically, in negligence actions arising from the conduct of animals, the

animal's owner is the person responsible for injuries to others caused by his or

her pet. Pennsylvania, however, does not impose absolute liability upon dog

owners for injuries occasioned by their dogs. McCloud v. McLaughlin, 837 A.2d

541 (Pa. Super. 2003). Proof of the owner's negligence is required. /d.

Rosenberry v. Evans, 48 A.3d 1255, 1258 (Pa. Super. Ct. 2012).

In the instant case, the defendant challenges whether the plaintiff can establish the
causation element of negligence. Defendant argues that plaintiff fails to establish factual
cause, that is, plaintiff fails to factually relate his fall and injuries to the conduct of her dog.
Defendant's argument lacks merit. The record reveals that three eyewitnesses observed
the fall, the plaintiff, the defendant and the defendant's sister. From their testimony a
factfinder could reasonably find factual cause.

The plaintiff described the incident as follows: He noticed Defendant’s dog coming
across the road at him, pulling his owner who was saying, “No no no no no no no.” (Doc.
17-1, Pl. Dep. at 52). “[The dog] was rushing across the road towards my dog.” (/d., at 97).
| believe she released the leash prior to the dog getting to me.” (/d., at 99).

As her dog came across the road at Oscar, | pulled him away from that dog,

swung him around me as that dog chased around the back of me, grabbed his

lead with my right hand, pulled him back around. The dog continued to chase

after him. | swung him around with my left arm, and that’s when | was able to
grab her dog with my right arm.
Case 3:19-cv-01105-RDM Document 27 Filed 09/02/20 Page 6 of 7

(Id., at 34-35).

The defendant's dog's leash wrapped around plaintiff's legs as the dog completely
circumnavigated him. (/d., at 55-56). Defendant’s dog had a harness affixed around his
shoulders. (/d., at 56). Plaintiff indicates that he “grabbed at [defendant's] dog's harness
and was able to snatch it, and [defendant’s] dog pulled me off my feet.” (/d.) Plaintiffs
testimony is quite clear on the fact that defendant’s dog caused the fall. Plaintiff can
establish causation, that is that the plaintiff's dog caused the accident, if this testimony is
believed by the factfinder. Therefore, a genuine issue of material fact exists.

Defendant confirms plaintiff's version of the story to a certain extent. At her
deposition, defendant testified that: “It happened so fast. [Ruger] ran past Mr. Bridgen. Mr.
Brigden reached down and grabbed the harness and he lost his balance and fell.” (Doc. 17-
3, Def.’s Dep. at 19).

Defendant's sister, Jane Storm, testified that she did not know the cause of the fall,
while providing deposition testimony that generally agreed with the facts testified to by
plaintiff and defendant. She stated: “[Ruger] pulled away from her when — when our paths
were crossing in opposite directions and we stopped to greet one another.” (Doc. 17-2,
Storm Dep. at 11). “l don’t know specifically what caused [plaintiff] to fall. There was a lot -
- a lot of stuff going on.” (/d., at 20). “Mr. Bridgen grabbed for Ruger’s harness and he fell
down.” (/d., at 22). “What | recall is when he fell down, he released the harness.” (/d.)

Defendant then got Ruger and picked up his leash. (/d.)
Case 3:19-cv-01105-RDM Document 27 Filed 09/02/20 Page 7 of 7

In support of her position, defendant cites to several cases where negligence was
not found because the cause of the incident at issue was not known. See, e.g., Fagan v.
Dep't of Transportation, 946 A.2d 1123, 1124 (Pa. Commw. Ct. 2008) (no causation
established in automobile accident case where the driver of the automobile did not know
what caused him to leave the road); Butts v. Weisz, 410 F. App’x 470 (3d Cir. 2010)
(summary judgment granted to the defendant where plaintiff's decedent died from falling
down basement stairs at a friend’s house, but no one saw the fall and thus the cause was
not known). The cases upon which the defendant relies are not applicable here because,
as set forth above, evidence exists as to the manner in which the incident happened. Here,
the eyewitnesses, especially the plaintiff himself, can provide testimony to establish that it
was in fact the defendant’s dog charging at him and him trying to control the dog by
grabbing its harness which caused the fall. Accordingly, the defendant's motion for
summary judgment will be denied.

V. CONCLUSION

For the reasons set forth above, the Court finds that genuine disputes of material fact

preclude the entry of summary judgment. Defendant's motion (Doc. 14) will thus be denied.

A separate order follows.

 

 

United States District Judge
